PER CURIAM.
We affirm the trial court’s Omnibus Order Granting Permanent Injunction barring appellant from future filings relating to a foreclosure proceeding or to file future actions arising out of the foreclosure proceedings in the Fifteenth Judicial Circuit, as well as other provisions, as a result of appellant’s vexatious litigation conduct. The trial court acted within its inherent authority to sanction an abusive litigant. See May v. Barthet, 934 So.2d 1184, 1187 (Fla.2006). We note that, contrary to her representation in her brief, the order was limited to commencing and continuing actions in the Fifteenth Circuit. She has already been prohibited by the federal court from filing similar actions in those courts.
WARNER, STEVENSON and TAYLOR, JJ., concur.